Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION

The amendments and arguments filed Feb. 12, 2022 are acknowledged and have been fully considered.  Claims 1-3 and 9-14 are now pending and are now under consideration.  Claims 4-8 and 15-26 are cancelled; no claims have been amended or added.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the specification (i.e. Table 6) is withdrawn in light of the amendments to the specification filed 2/12/22.  Although the text in two of the boxes is still difficult to read, it is now sufficiently clear that those portions refer to D-Arg-2',6'-Dmt-Lys-Phe-NH2.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1 and 10 under 35 U.S.C. 102(a)(1) over SIEGEL is maintained as discussed below.

The rejection of claims 1-3 and 9-14 under 35 U.S.C. 103(a) over SIEGEL and WILSON is maintained as discussed below.

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIEGEL (Siegel, M. P., et al. Aging Cell. (2013), 12(5); 763–771) in light of information form website: https://www.researchgate.net/figure/Chemical-structure -of-SS-31_fig2_303507436).  
The instant claims recite a method for treating muscle fatigue or improving skeletal muscle function in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof.  
Siegel teaches the administration of the mitochondrial targeted peptide SS-31 to old mice to observe improvement in skeletal muscle function (abstract; 'Results' section; p. 764).  It is noted that the structural information for this peptide is available from the publication website: https://www.researchgate.net/figure/Chemical-structure-of-SS-31_fig2_303507436 (previously provided), which shows that it is D-Arg-2',6'-Dmt-Lys-Phe-NH2, the instantly claimed peptide).  
Siegel teaches: In vivo P/O ratio and mitochondrial phosphorylation capacity (ATPmax) were significantly depressed in old vs. young adult mice.  One hour after treatment with SS-31, both measures of mitochondrial function returned to young levels (Fig. 3A and 3E) (p. 764, 2nd
The peptide was administered via intraperitoneal injection and hence reads on instant claim 10.  Siegel anticipates instant claims 1 and 10.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Siegel does not teach methods for treating muscle fatigue or improving skeletal muscle function or show any effect on muscle fatigue or skeletal muscle function (response, p. 6).  
Siegel clearly teaches improvements on skeletal muscle function.  Applicants are pointed to the title of Siegel, which states that a Mitochondrial-targeted peptide (i.e., SS-31) rapidly improves mitochondrial energetics and skeletal muscle performance in aged mice (emphasis added).  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIEGEL (Siegel, M. P., et al. Aging Cell. (2013), 12(5); 763–771) in light of information form website: https://www.researchgate.net/figure/Chemical-structure-of-SS-31_fig2_303507436) in view of WILSON (US 10,293,020).  
The teachings of Siegel are presented supra, and are incorporated herein.  Claims 1 and 10 are anticipated by Siegel as discussed above.  
Siegel does not specifically disclose human subjects and also does not disclose the dosage and treatment regimen.  However, each of these features is obvious in light of the prior art.  
Wilson discloses methods for using mitochondria penetrating peptides or pharmaceutically acceptable salts thereof (title; abstract; col. 16, lines 29-39; col. 67, lines 10-61; col. 88, lines 42-46).  The disclosed peptides include Cha-Arg-Cha-Lys-NH2 and D-Arg-2',6'-Dmt-Lys-Phe-NH2, which may be used in combination (col. 16, lines 29-39).  Wilson teaches, "Subjects suffering from a burn injury are also at risk for skeletal muscle dysfunction" due to defects in oxidative phosphorylation resulting from the burn and “[i]t is anticipated that the mitochondrial dysfunction caused by a burn injury will recover with the administration of an MPP, such as Cha-Arg-Cha-Lys-NH2, and/or naturally or artificially occurring variants or analogues, or pharmaceutically acceptable salts thereof, alone or in combination with one or more active agents (e.g., an aromatic-cationic peptide 2" (col. 26, lines 33-39; col. 37, lines 12-30).  Wilson teaches, "In one embodiment, the mammal is a human" (col. 61, line 37 and elsewhere in the document). which reads on instant claim 9.  
Regarding claims 2-3, Wilson teaches, typical therapeutic amounts range from about 0.000001 mg per kilogram body weight per day to about 10,000 mg per kilogram body weight per day.  In some embodiments, the dosage ranges will be from about 0.0001 mg per kilogram body weight per day to about 100 mg per kilogram body weight per day.  For example dosages can be 1 mg/kg body weight or 10 mg/kg body weight every day, every two days or every three days or within the range of 1-10 mg/kg every week, every two weeks or every three weeks, and also suggests treatment times of more than 12 weeks (col. 65, lines 14-28; col. 71, lines 40-49).  
Regarding claims 11 and 12, Wilson teaches pharmaceutical formulations may comprise antioxidants such as ascorbic acid, etc. (col. 62, lines 14-38).  This reads on instant claims 11 and 12.  Since the additional agent is in the pharmaceutical composition it should inherently exhibit the synergistic effect as recited in instant claim 13.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel and Wilson to arrive at the instant invention because Siegel and Wilson both disclose treatments for improving skeletal muscle function by administering an effective amount of the instantly claimed peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2.  One of ordinary skill in the art would have found it obvious to use the dosage and treatment regimen of Wilson to treat a subject in need thereof to improve skeletal muscle function since Wilson directly teaches the suitability of these parameters.  A reference is good not only for what it teaches by direct anticipation In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the cited references do not teach methods for treating muscle fatigue or improving skeletal muscle function or show any effect on muscle fatigue or skeletal muscle function (response, p. 7).  
However, the cited references both teach the utility of the peptide for improvement of muscle function.  Specifically, Siegel clearly teaches improvements on skeletal muscle function, as evidenced by the title of Siegel, which states that SS-31 rapidly improves mitochondrial energetics and skeletal muscle performance in aged mice (emphasis added).  Wilson also teaches that the same peptide (D-Arg-2',6'-Dmt-Lys-Phe-NH2) will have beneficial effects on muscle tissue (col. 26, lines 26-39; col. 27, lines 32-39; col. 37, lines 12-30).  Finally, the cited references teach the same active step (i.e., administration of D-Arg-2',6'-Dmt-Lys-Phe-NH2) to the same population of subjects as instantly claimed (i.e., those in need of improving skeletal muscle function).  Thus, the outcome of the 

Summary/Conclusion
Claims 1-3 and 9-14 are rejected; claims 4-8 and 15-26 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658